Citation Nr: 1231440	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-34 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for inadequate personality disorder.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for degenerative joint disease of the left shoulder.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for degenerative joint disease of the right shoulder.

4.  Entitlement to service connection for left shoulder arthritis.

5.  Entitlement to service connection for right shoulder arthritis.

6.  Entitlement to service connection for an acquired psychiatric disorder other than generalized anxiety, to include dysthymic disorder.

7.  Entitlement to service connection for residuals of a head injury.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for coronary artery disease.

10.  Entitlement to service connection for right knee arthroscopy.

11.  Entitlement to service connection for left knee arthroscopy.

12.  Entitlement to service connection for status post discectomy at L5-S1.

13.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision on behalf of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011). 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for posttraumatic stress disorder (PTSD) should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.

Although service connection for a generalized anxiety disorder was denied in an April 1989 rating decision, the Court has held that "a claim based on the diagnosis of a new mental disorder . . . states a new claim, for the purpose of the jurisdictional requirement, when the new disorder had not been diagnosed and considered at the time of the prior notice of disagreement."  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  The available record includes diagnoses of major depression, dysthymic reaction, and rule out PTSD.  Therefore, a new and material evidence determination is not required for the appellate issue of entitlement to service connection for an acquired psychiatric disorder other than generalized anxiety disorder.

The issue of entitlement to an acquired psychiatric disorder, residuals of head injury, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On April 19, 2012, prior to the promulgation of a decision in the appeal concerning service connection for inadequate personality disorder, coronary artery disease, right knee arthroscopy, left knee arthroscopy, status post discectomy at L5-S1, and pes planus issues, the Board received notification from the appellant that a withdrawal of this appeal is requested.

2.  A February 1973 rating decision denied reopening a service connection claim for right and left shoulder disorders and an April 1989 rating decision denied reopening a service connection claim for a right shoulder disorder; the Veteran was notified of these decisions but did not appeal.

3.  Evidence added to the record since the February 1973 rating decision does raise a reasonable possibility of substantiating the claim for service connection for a left shoulder disorder.

4.  Evidence added to the record since the April 1989 rating decision does raise a reasonable possibility of substantiating the claim for service connection for a right shoulder disorder.

5.  Left shoulder arthritis is shown to have developed as a result of injuries during active service.

6.  Right shoulder arthritis is shown to have developed as a result of injuries during active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant as to whether new and material evidence was received to reopen a claim for entitlement to service connection for inadequate personality disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant as to entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the appellant as to entitlement to service connection for right knee arthroscopy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal by the appellant as to entitlement to service connection for left knee arthroscopy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of an appeal by the appellant as to entitlement to service connection for status post discectomy at L5-S1 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of an appeal by the appellant as to entitlement to service connection for pes planus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  New and material evidence was received and the claim for entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  New and material evidence was received and the claim for entitlement to service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

9.  Left shoulder arthritis was incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

10.  Right shoulder arthritis was incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal concerning service connection for inadequate personality disorder, coronary artery disease, right knee arthroscopy, left knee arthroscopy, status post discectomy at L5-S1, and pes planus issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed. 

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by Court have been fulfilled by information provided to the Veteran in letters dated in July 2004, December 2004, and April 2005.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was notified that the VCAA notice requirements applied to all elements of a claim in March 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The December 2004 VCAA notice letter adequately informed the Veteran of the evidence necessary to reopen his right and left shoulder claims.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements and testimony in support of his claims.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2006 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant. 

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a February 1973 rating decision denied reopening a service connection claim for right and left shoulder disorders and an April 1989 rating decision denied reopening a service connection claim for a right shoulder disorder.  The Veteran was notified of these rating decisions, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims for entitlement to service connection for left and right shoulder disorders is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence submitted in support of the Veteran's request to reopen the claims includes a February 2006 VA examination indicating left and right shoulder arthritis was related to injuries during active service.  For the purposes of reopening the claim this evidence is presumed to be credible.  See Justus, 3 Vet. App. at 513.  The Court has also held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claims must be reopened.  

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records show the Veteran was treated for left and right shoulder pain in May 1968.  A July 1968 orthopedic evaluation noted a diagnosis of right shoulder sprain.  The treatment plan included use of a sling.  An undated radiographic report noted the Veteran had a history of shoulder injury while lifting something.  It was noted there was no evidence of acromioclavicular separation.  The Veteran's October 1968 report of medical history noted a past history of right shoulder sprain.  

Private treatment records dated in April 1971 noted the Veteran complained of shoulder problems which bothered his sleeping.  It was noted he reported both shoulders had been in casts and that he thought they had been strained.  VA examination in December 1972 revealed the shoulders were essentially within normal limits.  X-ray studies revealed no demonstrable bone or joint abnormalities.  

Private treatment records dated in October 1982 noted the Veteran had hyperextension injuries to the shoulders a couple of months earlier at work.  It was noted that electromyography and nerve conduction studies were normal.  A November 1982 report noted X-ray studies of the right shoulder revealed an avulsion fracture of the inferior aspect of the glenoid.  A March 1989 report noted he complained of pain to the right shoulder and down both arms since 1969.  A diagnosis of shoulder strain was provided.  An April 1991 report from T.P.M., M.D., noted the Veteran had been under care for shoulder pain from an injury in service when he fractured both shoulders.  A diagnosis of bilateral subacromial impingement syndrome was provided.  An April 1991 report from D.I.S., M.D., noted the Veteran sustained injuries including to the shoulders in June 1982 when he fell off a truck.  He was found to have contusions to both shoulders and was treated with a cortisone injection to the right shoulder.  A June 1991 report noted he complained of chronic left shoulder pain since he broke his arm in service.  A February 1992 report noted the Veteran sustained left shoulder injuries in a motor vehicle accident many years earlier.  A May 1995 report noted he sustained an axial load injury to the left shoulder when he fell at work.  A December 1997 magnetic resonance imaging (MRI) scan of the left shoulder revealed a rotator cuff tear and moderate osteoarthritic changes to the acromioclavicular joint.  A January 2004 X-ray study revealed mild degenerative arthritic change to the right shoulder.

On VA examination in February 2006 the Veteran reported he injured his neck and shoulders when boxes of medical supplies fell on him.  The examiner noted diagnoses of degenerative arthritis to the right and left shoulders.  It was further noted that a review of the service treatment records showed the Veteran was treated several times for bilateral shoulder pain with negative radiological findings, but that due to the nature of chronicity it was as likely as not that his current degenerative arthritis of the right and left shoulders were related to his complaints of shoulder pain during military service.  

In statements and personal hearing testimony in support of his claims the Veteran asserted that he sustained shoulder injuries during active service while working in a warehouse.  He reported that boxes stacked high above him had fallen on to his shoulders and neck.  He stated he had been treated and the shoulders and arms were casted for "about a week or 2."  

Based upon the evidence of record, the Board finds that left and right shoulder arthritis is shown to have developed as a result of injuries during active service.  Although the evidence of record includes conflicting medical evidence as to the manifestations of right and left shoulder disabilities and intercurrent shoulder injuries, the February 2006 VA examiner's opinion is shown to have been based upon a substantially complete review of the evidence of record and is persuasive.  Therefore, entitlement to service connection for left and right shoulder arthritis must be granted.


ORDER

The appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for inadequate personality is dismissed.

The appeal as to entitlement to service connection for coronary artery disease is dismissed.

The appeal as to entitlement to service connection for right knee arthroscopy is dismissed.

The appeal as to entitlement to service connection for left knee arthroscopy is dismissed.

The appeal as to entitlement to service connection for status post discectomy at L5-S1 is dismissed.

The appeal as to entitlement to service connection for pes planus is dismissed. 

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened.

New and material evidence having been received, the claim for service connection for a right shoulder disorder is reopened.

Entitlement to service connection for left shoulder arthritis is granted.

Entitlement to service connection for right shoulder arthritis is granted.


REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his remaining service connection claims.  The Board finds, however, that additional development is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporated the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate an account of a stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In this case, the Board notes that service treatment records show the Veteran's report of medical history upon enlistment in September 1967 noted occipital tension headaches.  A clinical neurologic evaluation at that time was normal.  A January 1968 report noted he complained of posterior occipital headaches for years.  A February 1968 report noted he stated he had severe headaches about twice per month with no vomiting, blurring of vision, or aura.  The examiner's impression was tension headaches.  Hospital records dated in March 1968 shortly before his transfer to Korea show he was admitted for treatment with symptoms including vague headaches.  A physical examination was noted to be generally within normal limits and an impression of immature personality was provided.  It was noted that after a two-week period of medical observation the Veteran was discharged to regular duty.  During service in Korea a July 1968 emergency room report noted he appeared to be emotionally distressed and that he had recently been discharged from the psychiatric ward.  A report dated July 27, 1968, noted he reported the sun hurt his eyes and that he had headaches over the previous three days.  An August 1968 report noted he was treated for a small abrasion over the forehead and a subsequent August 1968 report noted he complained of headaches.  The Veteran's October 1968 report of medical history noted a past history of anxiety reaction with dizziness and trouble sleeping and a concussion a month ago.  A physical examination at that time revealed normal neurologic and psychiatric evaluations.  

Post-service treatment and examination report include diagnoses of tension headaches, migraine headaches, dysthymic reaction, major depression, substance abuse disorder, and rule out PTSD.  Private treatment records show a July 1999 computerized tomography (CT) scan revealed a normal brain and a March 2004 magnetic resonance imaging (MRI) scan revealed normal brain signal intensity for age.

Although the Veteran underwent VA neurological and psychiatric examinations in February 2006, the examiners did not address whether the Veteran had an acquired psychiatric disorder, residuals of head injury, or headaches as a result of a demonstrated head injury or personal assault in service.  The Veteran has testified that he was knocked down and kicked in the head by a Korean soldier.  In light of the evidence of record, the Board finds an additional medical opinion is required prior to appellate review.

The Veteran also testified in April 2012 that he was receiving Social Security Administration (SSA) disability benefits, including as a result of an anxiety disorder.  The Court has held that SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  The Federal Circuit has held that relevant SSA records must be obtained, but that there must be a specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010).  

The Veteran further testified that he had received treatment in the psychiatric ward at Memorial Hospital in Belleville, Illinois, in approximately 1980.  He also testified that he had received private medical care immediately after service from Dr. W.W. and that he had been treated at the VA in St. Louis, Missouri.  The records associated with that treatment are not of record.  Therefore, additional development is required to assist the Veteran in obtaining evidence in support of his claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided notice advising him that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of a stressor in a claim for PTSD based upon in-service personal assault.  He should be requested to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any additional treatment for an acquired psychiatric disorder, residuals of a head injury, or headaches.  He should be specifically requested to provide the records associated with his psychiatric hospitalization in approximately 1980 or the information necessary for VA to assist him in obtaining these records.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

Appropriate action should be taken to obtain any additional pertinent treatment records from St. Louis, Missouri, VA medical facilities since 1970.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

3.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration benefit claim, as well as, all associated medical records.

4.  The Veteran should be scheduled for a VA neurology examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has residuals of a head injury or headaches as a result of active service, to include a concussion in 1968.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Upon completion of the neurology examination, the Veteran's claims file should be returned to the February 2006 VA Mental Disorders examiner for clarification of the provided opinion.  The examiner must address whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has, or at any time during the course of this appeal had, an acquired psychiatric disorder as a result of active service, to include a concussion in 1968 or a personal assault.  An opinion must be provided as to whether the evidence indicates that a personal assault occurred.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be considered.  Any evidence of behavior changes believed to be credible evidence of the stressor must be identified.  

If the February 2006 VA examiner is unavailable, the Veteran should be scheduled for a VA psychiatric examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has an acquired psychiatric disorder as a result of active service, to include a concussion in 1968.  All indicated tests and studies are to be performed.  

An opinion must be provided as to whether the evidence indicates that a personal assault occurred.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be considered.  Any evidence of behavior changes believed to be credible evidence of the stressor must be identified.  

Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


